EXHIBIT 10.1


AGREEMENT


This Agreement (this “Agreement”) between WENDY’S/ARBY’S GROUP, INC., a Delaware
corporation (the “Company”), and TRIAN FUND MANAGEMENT, L.P., a Delaware limited
partnership (“Trian”), is entered into as of the 10th day of June, 2009.


        WHEREAS, the Company is engaged in the quick service restaurant business
(the “Business”);


WHEREAS, Trian is engaged in the investment management business and has
significant operating, financial and strategic expertise, particularly in the
Business;


WHEREAS, the Company and Trian are parties to a Services Agreement dated as of
April 30, 2007, as amended (the “Prior Services Agreement”), pursuant to which
Trian provides certain transition and other services to the Company, which Prior
Services Agreement shall terminate on June 30, 2009 (the “Effective Date”);


WHEREAS, the Company no longer requires the transition services provided
pursuant to the Prior Services Agreement but desires to obtain certain ongoing
services of the nature of certain of the services provided pursuant to the Prior
Services Agreement; and


WHEREAS, management of the Company and the Board of Directors of the
Company  have determined that it is in the Company’s best interests to obtain
such services from Trian from and after the Effective Date on the terms and
conditions set forth herein.


In consideration of the mutual covenants contained herein, the parties hereto
hereby agree as follows:


1.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue until June 30, 2011, unless sooner terminated pursuant
to the terms of this Agreement (the “Term”).


2.           Services.  Trian shall provide to the Company and its subsidiaries
and, if applicable, any ultimate parent of the Company and its subsidiaries
(collectively, the “Company Entities”) during the Term the following services
(collectively, the “Services”):


a.           consultation and advice in connection with sourcing, evaluating and
executing (including, without limitation, preparing financial models and other
analyses and reviewing documentation) acquisitions of the capital stock or
assets of other quick service restaurant businesses or other related or
complementary businesses or assets;


b.           consultation and advice with respect to corporate finance and
investment banking, including, without limitation, evaluating and executing
capital markets and debt financing transactions and advice and assistance in
connection with the negotiation of agreements, contracts, documents and
instruments related thereto;

 
1

--------------------------------------------------------------------------------

 

c.           consultation and advice with respect to strategic initiatives to
increase stockholder value, including, without limitation, financial, managerial
and operational advice in connection with the Business, including advice with
respect to the development and implementation of strategies for improving the
operating and financial performance of the Company;


d.           consultation and advice in connection with legal matters relating
to the foregoing; and


e.           such other services related to the foregoing as management of the
Company shall reasonably request from time to time.


Each of Nelson Peltz, Peter W. May and Edward P. Garden, principals of Trian,
shall devote such time and efforts to the performance of the services
contemplated hereby as shall be reasonably necessary or appropriate to provide
the Services hereunder.  In addition, Trian shall commit such resources,
including personnel, as shall be reasonably necessary or appropriate to perform
the Services hereunder.


3.           Quarterly Reporting.  Trian shall report to the Company from time
to time, and in any event, no less frequently than once each fiscal quarter
during the Term, as to the Services provided during such quarter pursuant to
this Agreement.


4.           Fees.  (a)  In consideration of the provision of the Services, the
Company shall pay to Trian a service fee of $250,000 per quarter, payable in
advance commencing July 1, 2009.


(b)           In the event that Trian shall provide substantial assistance to
the Company in connection with a merger and acquisition, corporate finance
and/or similar transaction that is consummated at any time during the period
commencing on the date hereof and ending six months following the expiration of
the Term, the parties shall negotiate in good faith with respect to a success
fee, if any, payable by the Company to Trian in connection therewith; provided,
however, that (i) any such fee shall be reasonable and customary for engagements
similar in scope between unaffiliated parties negotiating at arms’ length with
respect to transactions similar in size and complexity and (ii) any such fee
shall be approved by the Audit Committee of the Board of Directors.


5.           Expenses.  Trian shall be entitled to reimbursement for reasonable
and necessary out-of-pocket expenses incurred by Trian in connection with the
provision of the Services; provided that Trian shall first notify and seek
approval from the Company prior to incurring any expense in excess of $10,000
during a single calendar quarter.  Trian shall submit to the Company from time
to time a bill in respect of the out-of-pocket expenses incurred pursuant to
this Section 5.  Invoices will be in such reasonable detail as to identify the
out of-pocket expenses billed and, if requested by the Company, Trian shall
submit copies of the invoices from such third parties for such expenses.  The
Company shall pay in cash to Trian the full amount of such approved expenses
within 30 days after receipt of such bill from Trian.


6.           Insurance.  During the Term and for a six-year period thereafter
(the “Coverage Period”), the Company shall use its reasonable efforts to cause
the individuals listed on Annex A

 
2

--------------------------------------------------------------------------------

 

hereto (as such list may be amended from time to time by written notice from
Trian to the Company, the “Covered Individuals”) to be named on the Company’s
directors’ and officers’ liability policy and employed lawyers professional
liability insurance policy.  If either such policies is cancelled or otherwise
terminated during the Coverage Period, and a replacement policy with terms and
conditions that are, in the aggregate, no less favorable to the insured with
respect to claims arising from acts or omissions arising prior to and including
such cancellation or termination date than are currently in effect is not put
into effect without any lapse in coverage, the Company shall obtain extended
reporting or tail coverage on the applicable insurance policy for the benefit of
the Covered Individuals on terms and conditions that are, in the aggregate, no
less favorable to the insured with respect to claims arising from acts or
omissions arising prior to and including the cancellation or termination date
than are currently in effect; provided, that such extended reporting or tail
coverage can be obtained and maintained on commercially reasonable terms and at
a cost to the Company not greater than 200% of the aggregate annual premium for
the directors’ and officers’ liability insurance policy and/or employed lawyers
professional liability insurance policy, as applicable, maintained by the
Company on the date hereof; provided, further, that if the annual premiums of
such insurance coverage exceed such amount, the Company shall be obligated to
obtain policies with the greatest coverage available for a cost not exceeding
such amount.


7.           Limitation of Liability; Indemnification.  (a) Trian shall have no
liability with respect to, and shall not be obligated to indemnify and hold
harmless the Company, or its affiliates, officers, directors, employees, agents
or other representatives, from or against any cost, loss, expense, damage or
liability arising out of or otherwise in respect of the performance by Trian of
the services hereunder; provided that Trian shall indemnify and hold harmless
the Company and its affiliates, officers, directors, employees, agents and other
representatives of the Company from and against any such cost, loss, expense,
damage or liability resulting from the gross negligence, willful misconduct or
fraud of Trian or any of its officers, employees, partners, members or
agents.  The Company shall indemnify and hold harmless Trian, its affiliates,
officers, directors, employees, agents or other representatives from and against
any cost, loss, expense, damage or liability arising out of or otherwise in
respect of the performance by Trian of the services hereunder other than any
such cost, loss, expense, damage or liability resulting from the gross
negligence, willful misconduct or fraud of Trian or any of its officers,
employees, partners, members or agents.


(b)           Notwithstanding the terms of any indemnification agreement between
the Company and those persons who will be providing services to the Company
under this Agreement (each an “Indemnification Agreement”), each such
Indemnification Agreement shall continue in full force and effect with respect
to the services provided hereunder subject to thee exclusions set forth in
clause (a) above.  The indemnification pursuant to the Indemnification
Agreements shall not be deemed exclusive of any other rights to which such
persons may be entitled under the Company’s Certificate of Incorporation or
By-laws or under any other agreement, contract of insurance, vote of
stockholders or disinterested directors, or otherwise, or of the broader power
of the Company to indemnify an agent of the company as authorized by Delaware
law.

 
3

--------------------------------------------------------------------------------

 

8.           Independent Contractor.  Employees of Trian engaged in performing
the Services shall be considered to be providing services to the Company as its
consultants.  Under no circumstances shall they be considered to be employees of
the Company or any of its subsidiaries.  In performing the Services, Trian shall
be an independent contractor and neither party hereto shall be deemed to be an
agent, partner or co-venturer of the other due to the terms and provisions of
this Agreement.  For the avoidance of doubt, neither Trian nor any of its
employees, partners, officers or agents shall have any right, power or authority
to bind the Company in any manner whatsoever.


9.           Confidential and Proprietary Information.  (a)  The Company may, in
connection with the provision of the Services hereunder, provide to Trian or its
employees, partners and officers and confide in any of them confidential and
proprietary information (collectively, the “Confidential Information”),
including, without limitation, (i) business  methods and systems, techniques and
methods of operation developed by the Company or its affiliates and which Trian
recognizes to be unique assets of the Business of the Company and its
affiliates; (ii) any research or data of any kind; or (iii) any information
relating to strategic plans or the financial condition of the Company or its
affiliates that is not generally known to the public.  Neither Trian nor any of
the individuals that provide the Services shall, either during or at any time
after the Term, directly or indirectly, in any manner utilize or disclose any
Confidential Information to any individual, firm, corporation, company,
association or other entity without the prior consent of the Company (unless
legally compelled to do so, but subject to the provisions of Section 5(b)
below).  The term “Confidential Information” does not include information,
knowledge or factual data that: (A) becomes part of the public knowledge or
literature other than by reason of any inaction or action of Trian or any of the
individuals providing the Services in violation of this Agreement; (B) was
disclosed to Trian or any of the individuals that provide the Services without
restriction by a third party that is known by Trian or any of the individuals
that provide the Services, after reasonable inquiry, to have the right to
disclose the same; or (C) was independently developed by Trian or its
agents.  Trian further covenants and agrees that, upon the Company’s written
request, it will (and it will cause the individuals that provide the Services
to) promptly deliver to the Company all tangible evidence or any electronic
copies of Confidential Information.


(b)           If Trian or any individual that provides the Services becomes
legally compelled (by deposition, interrogatory, request for documents, order,
subpoena, civil investigative demand or similar process issued by a court of
competent jurisdiction or by a governmental body) to disclose any Confidential
Information, then, to the extent legally permissible, Trian will give notice of
such requirement to the Company as promptly as practicable so that the Company
or any of its affiliates may seek a protective order or other appropriate remedy
and/or waive compliance with the terms of this Agreement.  If such protective
order or other remedy is not obtained, and regardless of whether or not
compliance with the provisions hereof is waived, then only that portion of the
Confidential Information that Trian is advised in writing by counsel is legally
required to be disclosed (which counsel shall be reasonably satisfactory to the
Company), will be disclosed by Trian or the individual that provides the
Services, and commercially reasonable efforts will be made by Trian to obtain
assurance that confidential treatment will be afforded such portion of such
Confidential Information; provided that the Company shall, at Trian’s option,
either advance the third party costs and expenses necessary for Trian to seek to

 
4

--------------------------------------------------------------------------------

 

obtain such confidential treatment or promptly reimburse Trian for its
out-of-pocket costs and expenses incurred to seek to obtain such assurance of
confidential treatment hereunder.


(c)           The provisions herein governing Confidential Information shall be
separate and in addition to any other agreements or obligations that Trian and
its partners, employees or agents may be subject to regarding the confidential,
trade secret and/or proprietary nature of information related to the Company or
its affiliates and the provisions set forth herein shall not in any way
supersede or otherwise limit any such other agreements or obligations.


11.           Entire Agreement.  This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof.  For the
avoidance of doubt, the Prior Services Agreement shall continue in full force
and effect until the Effective Date.


12.           Notices.  Any notice made or given in connection with this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or facsimile or five days after mailed by certified mail,
return receipt requested, as follows:


To the Company at:


Wendy’s/Arby’s Group, Inc.
1155 Perimeter Center West
Suite 1200
Atlanta, Georgia 30338
Attn:  General Counsel


To Trian at:


Trian Fund Management, L.P.
280 Park Avenue, 41st Floor
New York, New York 10017
Attn:  Chief Legal Officer


13.           Waivers and Amendments.  No provision of this Agreement may be
amended, modified, waived or discharged except as agreed to in writing by the
parties.  The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


14.           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the other party.  Notwithstanding the foregoing, the Company
(or its permitted successive assignees or transferees hereunder) may assign or
transfer this Agreement as a whole without consent to an entity that succeeds to
all or substantially all of the business or assets of the Company.

 
5

--------------------------------------------------------------------------------

 

15.           No Third-Party Beneficiaries.  The persons that will be providing
services to the Company pursuant to this Agreement shall be deemed to be
third-party beneficiaries of the provisions set forth in Section 7 of this
Agreement.  Except as provided in the preceding sentence, nothing in this
Agreement shall confer any rights upon any person that is not a party or a
successor or permitted assignee of a party to this Agreement.


16.           Governing Law.  Notwithstanding the place where this Agreement may
be executed by either of the parties hereto, the parties expressly agree that
all terms and provisions hereof shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to contracts made and
wholly performed, and to transactions wholly consummated, within that State.


17.           Termination.  This Agreement may be terminated (a) at any time by
the written agreement of the parties, (b) by either party 20 days following
written notice to the other party of a material breach of this Agreement by such
other party or (c) by the Company 20 days following written notice to Trian of a
breach by Messrs. Peltz, May and Garden of any agreements or commitments to the
Company or the failure or inability of Trian to deliver the services of Messrs.
Peltz, May and Garden provided for hereunder, in the case of each of (b) and
(c), if such breach or failure has not been cured during such 20-day period.


18.           Arbitration.  Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach thereof, that the parties are not able
to resolve after good faith efforts over a period of 15 days shall be settled by
a single arbitrator in an arbitration conducted in the Borough of Manhattan, The
City of New York, and administered by the American Arbitration Association (the
“AAA”).  Such arbitration shall be under the Commercial Arbitration Rules of the
AAA and judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  Each party shall be responsible for its own
fees and costs associated with such arbitration.


19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 
6

--------------------------------------------------------------------------------

 

Agreed to and accepted as of the 10th day of June, 2009.


WENDY’S/ARBY’S GROUP, INC.
 
By:          /s/ NILS H. OKESON                             
Name: Nils H. Okeson
Title: SVP, General Counsel and Secretary






TRIAN FUND MANAGEMENT, L.P.


By:         Trian Fund Management GP, LLC
its General Partner






By:          /s/ EDWARD P. GARDEN                     
Name: Edward P. Garden
Title: Member



 
7

--------------------------------------------------------------------------------

 

ANNEX A




D&O Policy


Nelson Peltz
Peter W. May
Edward P. Garden
Brian L. Schorr
Stuart I. Rosen
Greg Essner
Anne A. Tarbell
Chad Fauser
David I. Mosse
Joshua Frank
Brian Jacoby
Brian Baldwin
Steve Balcerski
Matthew Peltz




Employed Lawyers Policy


Brian L. Schorr
Stuart I. Rosen
David I. Mosse





 

--------------------------------------------------------------------------------

 
